Exhibit 10.36
 
 
Labor Contract


Name of Party A (Employer): Heilongjiang Xinda Enterprise Group Company Limited


Address: No. 9 Dalian North Road, Haping Road Centralized Park, Harbin Economic
Development Zone, Heilongjiang Province
Legal Representative: Ma Qingwei
Principal: Ma Qingwei


Name of Party B (Employee):         Dai Rujun
ID Number:       130925198307246614
Home Address: Room 202, Unit 1, Building D4, Manxianglin, Haifushan Hydrology
Park, 623-1 Sanhe Road, Xiangfang District, Harbin
Domicile:              Harbin
Contact Address: Room 202, Unit 1, Building D4, Manxianglin, Haifushan Hydrology
Park, 623-1 Sanhe Road, Xiangfang District, Harbin
Contact Number: 8678111
E-mail:





--------------------------------------------------------------------------------

Harbin Municipal Bureau of Labor and Social Security Supervision
Description
In the upper right corner of the cover, mark 23 indicates Heilongjiang Province,
mark 01 indicates Harbin City, and the blank after “一” is the code for each
district and county (city).
The bottom of the cover has 19 blanks, with the left 1 – 8 for the endowment
insurance code; 9 – 12 for the contract year, month; 13 – 14 for the contract
period; 15 – 19 for the signing sequence number.
Example 1: For contract signed in January 2008, fill in 0801 in 9 – 12; for the
contract period of 1 year, fill in 01 in 13 – 14; fill in 90 for an open term;
and fill in 00 for the term based on the completion to tasks.
The first digit of the 15-19 sequence number is the code that: for the labor
contract signed with the rural migrant worker, mark *; for the labor contract
signed with the urban migrant personnel, mark #; for the labor contract signed
with the local city and district personnel, mark 0; the 16 – 19 sequence number
will be filled in by the Employer.





--------------------------------------------------------------------------------







Instruction

1.
Party A and Party B should carefully read the contents of the labor contract
when entering into this Contract. Once a labor contract is agreed and entered,
it shall be binding and effective, and both parties shall fully perform.

2.
The Employer shall conscientiously perform obligations to present to and notify
the Employee the rules and regulations and major events that directly concerning
the vital interests of the Employee.

3.
If the Employer recruits the Employee, it shall not detain the Employee’s ID
card and other valid documents, and shall not require the Employee to provide
securities or collect property from the Employee in other names.




4.
Once this Contract is entered into, neither party shall arbitrarily alter the
contents of the labor contract.

5.
Party A and Party B shall each hold one copy of this Contract. Party A shall not
hold Party B’s labor contract on his behalf, and the contract shall be kept for
two years for future reference after dismissal or termination.

6.
If Party B recruited by Party A has not dismissed or terminated the labor
contract with other companies, Party B shall truthfully state whether it will
cause losses to the original employer, and Party B shall make a written
commitment. If it may cause losses to the original employer, Party A shall not
recruit Party B.

7.
This Contract must be signed by Party B himself.



Pursuant to the Labor Law of the People’s Republic of China, Labor Contract Law
of the People’s Republic of China and other laws, regulations and rules, on the
basis of equality, free will, mutual consultation and good faith, Party A and
Party B agree to enter into this Labor Contract and be bound by the provisions
of this Contract.

I.
Type and Term of Contract (Number Capitalized)

Article 1   Party A and Party B select the following form (1) to determine the
term of this Contract:

(1)
Fixed Term: The term of this Contract is 36 months, from July 1, 2018 to June
30, 2021, including a probation period   / (month, day).

(2)
Open Term: from / till the occurrence of the statutory termination event or
termination event as stipulated in this Contract.

(3)
The term for completing certain tasks. It commences from / and cease when the
work task is completed. The probation period is from / to /, which is / (day).

 
 

--------------------------------------------------------------------------------


 

II.
Work Content and Work Place

Article 2   Party B’s work position is Deputy General Manager, with the work
place in Harbin.
Article 3   Party B shall, in accordance with the post responsibility determined
by Party A, complete the assigned work as required by Party A within the
prescribed working hours; and follow various rules and regulations formulated by
Party A in accordance with laws, abide by professional ethics and keep business
secrets.
Article 4   When Party B becomes an employee of Party A, Party B has already
been aware of the unique management method of Party A, that is, Party A will
annually shift each kind of position of the company following a rotational
policy to improve the efficiency of the company and to best utilize the talents.
Party B agrees that Party A has the right to adjust his work place and work
position according to the needs of the work during the term of this Contract;
and Party B shall obey Party A’s management and work arrangements. After Party
B’s position is adjusted, the salary standard of the new position shall be
applied.



III.
Working Time and Vacation

Article 5    Party B implements the irregular working hour system (standard
working hour system, irregular working hour system, comprehensive calculation
working hour system).

(1)
Under the standard working hour system, Party A shall arrange for Party B to
work no more than eight hours a day, with an average of no more than forty hours
per week. Party A may extend the working hours after consultation with the union
and Party B due to the needs of the work. Generally, it shall not exceed one
hour per day. If it is necessary to extend the working hours for special
reasons, the extended working hours shall not exceed three hours a day and
thirty six hours a month, provided that Party A shall ensure the health of Party
B.

 
 

--------------------------------------------------------------------------------

 

(2)
Under the comprehensive working hour working system, the average daily working
time shall not exceed eight hours, and the average weekly working time shall not
exceed forty hours.

(3)
Under the irregular working system, Party B shall arrange its own work time,
rest and vacation.

Article 6  Should Party A extend Party B’s working hours, Party A shall arrange
for Party B to make up for the same time or pay for overtime work.
Article 7   During the term of this Contract, Party B shall enjoy each national
right for rest and vacations.
Article 8   Party A shall strictly implement the national and local laws,
regulations and rules concerning employment protection, provide Party B with
necessary employment conditions and employment tools, establish and improve
production processes, formulate operational procedures, work practices and
employment safety and health regulations and standards.
Article 9   If Party B engages in work of occupational disease hazards, Party A
shall organize occupational health checks before reporting to and after leaving
the post in accordance with relevant national regulations, and shall have Party
B conduct regular occupational health checks during the term of this Contract.
Article 10   Party A shall be responsible for the education and training of
Party B on professional ethics, business technology, labor safety and health and
related rules and regulations.
Article 11   Party B has the right to refuse Party A’s illegal command, and
should Party A and its management personnel have any behavior disregarding Party
B’s safety and health, Party B shall have the right to criticize and report the
complaint to the relevant department.



IV.
Remuneration

Article 12   The wages during the probationary period shall not be lower than
the minimum wage of the same post of the unit or 80% of the wages stipulated in
Article 13 of this Contract, and shall not be lower than the minimum wage
standard of where the Employer is located.
Article 13   After the expiration of the probationary period of Party B, Party A
shall determine the wage standard of Party B according to the salary system of
the unit, with reference to the specific salary and compensation system of the
company. Should there be any change to Party A’s salary system or Party B’s work
position, it shall be determined according to the new salary standard.
 

--------------------------------------------------------------------------------

 
Article 14   Party A shall pay Party B’s salary in the form of legal currency on
a monthly basis, with the payday on the 18th day of each month, and shall not
deduct such salaries or unreasonably default.
Article 15   Should Party A arrange Party B to extend the working hours of the
day, Party A shall pay wages no less than 150% of Party B’s salary; should Party
A arrange Party B to work on the vacation day and be unable to arrange to make
up for the missed rest, it shall pay wages no less than 200% of Party B’s
salary; should Party A arrange Party B to work on statutory holidays, it shall
pay wages no less than 300% of Party B’s salary. Party B’s overtime work shall
comply with the company’s overtime work system. Party B’s unauthorized extension
of working hours shall not be considered as overtime work and Party A may not
make any compensation.
Article 16   Should Party A’s business cease and the production be suspended or
closed due to reasons not attributable to Party B, which is less than one month,
Party A shall pay Party B salary according to the salary standard as stipulated
herein; should it be more than one month and Party A do not arrange work for
Party B, Party A shall pay Party B living expenses according to the standard no
lower than the local unemployment insurance standard.
Article 17   Should Party A extend Party B’s working hours, Party A shall
arrange for Party B to make up for the same time or pay for overtime work.
Article 18   Party B shall enjoy Party B’s annual leave, family leave, funeral
leave and other holidays. During the holidays, Party A shall pay Party B salary
according to the relevant national and local standards or the standards as
stipulated in the labor contract.



V.
Social Security and Welfare Benefits



Article 19   Party A shall pay for Party B the basic pension, basic medical
care, unemployment, work injury and maternity insurance fees according to the
national and local laws, regulations and policies in relation to social
insurance; for the part of the social insurance premium borne by the individual,
Party A may withhold and pay from Party B’s salary. When the labor contract
between the parties is dissolved or terminated, Party A shall handle the
transfer of files and social insurance for Party B within 5 days.
 
 

--------------------------------------------------------------------------------

Article 20  The medical treatment of Party B’s illness or non-work-related
injuries shall be implemented in accordance with relevant national and local
policies.


Article 21  Party B’s work injury treatment shall be implemented in accordance
with relevant national and local policies and regulations.
Article 22   The various treatments of Party B during pregnancy, maternity,
lactation, etc. shall be implemented in accordance with the relevant national
and local maternity insurance policies.
Article 23   Party A shall provide Party B with the following benefits: on basis
of the company system

VI.
Rules and Regulations

Article 24   The rules and regulations formulated by Party A in accordance with
law shall be disclosed to Party B. Party B confirms that he been trained in
labor discipline and various rules and regulations of the company while signing
this Contract. Party B recognizes the validity of each system and agrees to
comply for implementation.
Article 25  Party B shall strictly abide by the rules and regulations formulated
by Party A, complete tasks, improve vocational skills, implement workplace
safety and hygiene procedures, and abide by labor discipline and professional
ethics.
Article 26  Should Party B violate labor discipline, Party A may, in accordance
with the rules and regulations of the unit, give corresponding administrative
treatment, administrative sanctions, economic penalties, etc., and directly
terminate this Contract.



VII.
Change, Dissolution, Termination, Renewal of Labor Contract

Article 27  Should there be any major change to the objective situation on which
the Contract is concluded, which causes the contract unable to be performed, the
relevant contents of this Contract may be changed by the parties based on mutual
consensus.
Article 28  This Contract may be terminated by mutual agreement between Party A
and Party B.
 
 

--------------------------------------------------------------------------------

Article 29  If Party B has one of the following circumstances, Party A may
terminate this contract.

1.
During the probationary period, if it is proved that Party B does not meet the
qualifications of employment, with the qualifications of employment being:

2.
Seriously violate the labor discipline or Party A’s rules and regulations;

3.
Seriously derelict duty, conduct malpractice, which causes serious damage to the
interests of Party A;

4.
Establish employment relations with other employers at the same time, which will
have a serious impact on the completion of Party A’s work tasks, or refuse to
make corrections when advised by Party A;

5.
By fraudulent means, cause Party A enter into or change the labor contract
against Party A’s true will;

6.
Be investigated for criminal responsibility according to law.

Article 30  In one of the following circumstances, Party A may terminate the
Contract, provided that Party A shall notify Party B in writing 30 days in
advance or pay Party B an additional monthly salary.
Party B, being sick or injured due to reasons not attributable to work, cannot
work in the original work or work in another place arranged by Party A after the
medical period;
Party B is not qualified for the job, and is still not qualified for the job
after being trained or adjusted of position;
The parties cannot agree on the change of contract in accordance with Article 27
of this Contract.
Article 31  Should Party A be on the verge of bankruptcy for statutory
rectification or under serious difficulties in production and operation
(difficult enterprise standards as stipulated by local governments), after
explaining the situation to the union or all employees, listening to the
opinions of the union or employees, and reporting to the labor security
administration, this Contract may be terminated.
Article 32  Should Party B have one of the following circumstances, Party A
shall not terminate this Contract in accordance with Article 30 and Article 31
hereof:
 
 

--------------------------------------------------------------------------------

Engage in occupational disease hazards, without conducting occupational health
checks before leaving the post or be in the diagnosis or medical observation
period as a suspected occupational patient;
If the occupational disease or work-related injury has reached the level that
the labor contract cannot be dissolved or terminated in accordance with national
laws;
Be sick or injured not attributable to work and still in the prescribed medical
period;
Be a female employee during pregnancy, childbirth and lactation;
Work for Party A for 15 consecutive years and be less than five years till the
statutory retirement age;
Act as a representative for collective negotiation in the performance of the
duties of such representative;
Other circumstances in compliance with laws and regulations.
Article 33  In any of the following circumstances, Party B may terminate this
Contract with Party A at any time, and Party A shall pay Party B corresponding
labor remuneration and pay social insurance according to law.
The Employer fails to provide employment protection or working conditions in
accordance with the labor contract;
The Employer fails to pay the labor remuneration in a timely manner;
The Employer has not paid social insurance premiums to the Employee according to
law;
The rules and regulations of the Employer violate the laws and regulations and
damage the rights and interests of the Employee;
The Employer invalidates the labor contract due to the circumstances stipulated
in Article 26 of the Labor Contract Law of the People’s Republic of China;
Other circumstances as stipulated by the laws, administrative regulations that
the Employee can terminate the labor contract.


Article 34  Should Party B intend to terminate the labor contract, Party B shall
notify Party A in writing 30 days in advance.
Article 35  When the contract expires, this labor contract shall be terminated,
and the parties may renew the labor contract upon mutual consensus.
Article 36  After the expiration of this Contract, should there be still a labor
relationship between the two parties, Party A shall sign or renew the labor
contract with Party B in time.
Article 37  If a contract without an open term is entered, should the statutory
termination event or the following termination event agreed by the parties
occur, this Contract shall be terminated.



--------------------------------------------------------------------------------

VIII.
Economic Compensation and Indemnification

Article 38  Should Party A fail to pay the remuneration in full and in time
according to the stipulations of the labor contract or the national regulations,
and arrange for overtime work without overtime payment, Party A shall pay
corresponding compensation or indemnification according to the law.
Article 39  Should Party A terminate Party B’s contract, except as provided in
Article 29 hereof, Party A shall pay Party B economic compensations in
accordance with the Article 47 of the Labor Contract Law of the People’s
Republic of China.
Article 40  Should this Contract be terminated resulting from Party B’s
violation regulations or the provisions hereof, which causes Party A losses,
Party B shall compensate Party A for the following losses:
1. The training fee and recruitment fee paid by Party A;
2. Direct economic losses to production, operations and work;
3. Other compensation fees as stipulated herein.



IX.
Liability for Breach of Contract

Article 41  The party who violates this Contract shall bear corresponding
responsibility.



X.
Other Matters Agreed by The Parties

Article 42  While signing this Contract, Party A and Party B shall, at the
request of the Harbin Municipal Bureau of Labor and Social Security, sign a
labor contract online. The parties hereby agree and sign to confirm that the
rights and obligations of all labor relations between Party A and Party B are
based on this Contract, that the online contract shall be limited to the filing
of the labor contract, and that this Contract has the legal effect.

XI.
Dispute Resolution

Article 43  For any dispute applied with the labor dispute mediation committee
of the unit for mediation, should Party B be unwilling to mediate or such
mediation fail, and Party B request for arbitration, Party B shall render such
dispute to the Harbin Pingfang District Labor Dispute Arbitration Commission for
arbitration within 60 days from the date of the labor dispute. Either party may
also directly submit disputes to the Harbin Pingfang District Labor Dispute
Arbitration Commission for arbitration, and should either party be not satisfied
with the arbitral award, such party may file a lawsuit with the people’s court.
 
 

--------------------------------------------------------------------------------

XII.
Miscellaneous

Article 44  The following special agreements and rules and regulations, as
exhibits hereto, shall have the same legal effect as this Contract.
Article 45  For any matter not covered herein, the two parties may resolve it by
negotiations; should there be any conflict with the relevant provisions of the
national laws and administrative regulations in the future, such relevant
provisions shall prevail.
Article 46  Integrity Provisions: In the course of conducting business, should
Party B accept any payment of a bribe of more than 10,000 yuan (RMB) or a gift
of 10,000 yuan (RMB) or more, once verified, Party A will request Party B to
make a compensation to Party A 10 times the bribery amount. Should it constitute
any crime, the company will report to the police and pursue criminal
responsibility according to law. This Article shall be permanently binding on
both parties and will not become invalid due to any contract performance.
Article 47  This Contract is made in duplicate, with each party holding one
copy.
Article 48  Party B confirms the following address as the address for service of
files and documents in relation to the labor relationship. Should there be any
change to the following address, Party B shall notify Party A in writing.
Delivery Address:
Delivery Email:




Party A: (seal)
Legal Representative (Authorized Signatory): (Signature)
Principal (Authorized Signatory): (Signature)


Date：


Party B: (Signature)


Date：


